DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and species 15 (figs. 22A-23) in the replies filed on 1/11/22 and 2/28/22 is acknowledged. Claims 5-12 have been withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Muinck (US 7,980,410).
Regarding claim 1, De Muinck (figs. 1-5c) discloses a liner for use with a fluid dispensing vessel, comprising: 
a flexible pouch 1 having a top opening 15, a sealed bottom region, and a front panel 10, a rear panel 20, a first side panel 30, and a second side panel 40 that define an interior region, wherein the front, rear, and first and second side panels each include a triangular bottom portion, and the first and second side panels 30, 40 are folded 
Regarding claim 2, De Muinck further discloses the liner being configured to be positioned in a beverage dispensing urn 50 having a generally quadrilaterally shaped base (figs. 4a-4b).
Regarding claim 3, De Muinck further discloses the front panel 10 is connected to the first side panel 30 by a first vertical side seal and a first diagonal bottom seal 61 and to the second side panel 40 by a second vertical side seal and a second diagonal bottom seal 61, and the rear panel 20 is connected to the first side panel 30 by a third vertical side seal and a third diagonal bottom seal and to the second side panel 40 by a fourth vertical side seal and a fourth diagonal bottom seal 62 (figs. 2-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Muinck (US 7,980,410) in view of Stage (US 3,827,341).
Regarding claim 4, De Muinck further discloses one of the front panel 10 and the rear panel 20 being connected to one of the first and second side panels 30, 40 by a vertical seal but fails to disclose the other of the front panel and the rear panel being connected to the other of the first and second side panels by a fold.
However, Stage teaches a pouch having a front panel 20 connected to a first and second side panels by a fold 26, and a rear panel 12 connected to the first and second side panels by vertical seals 18 (figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have connected one of the front and the rear panel of De Muinck, to the first and second side panels by a fold, as taught by Stage, for the predictable result of cutting manufacturing cost by reducing steps. Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735